IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43585

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 433
                                               )
       Plaintiff-Respondent,                   )   Filed: March 15, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LARRY A. CRAWFORD,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order denying Idaho Criminal Rule 35 motions, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       In 2007, Larry A. Crawford pled guilty to lewd conduct with a minor child under sixteen.
Idaho Code § 18-1508. Prior to sentencing, Crawford filed a motion to withdraw his guilty plea,
which the district court denied. The district court sentenced Crawford to a unified term of
twenty-five years with eight years determinate. Crawford filed an Idaho Criminal Rule 35
motion for a reduction of sentence, which the district court denied. Crawford appealed the denial
of his motion to withdraw guilty plea and the denial of his I.C.R. 35 motion. This Court affirmed
the district court’s orders in State v. Crawford, Docket No. 35133 (Ct. App. Sept. 16, 2009)
(unpublished).



                                               1
           In 2015, Crawford filed an I.C.R. 35(a) motion for correction of an illegal sentence,
which the district court denied.1 Crawford appeals asserting that the district court erred when it
denied his second Rule 35 motion to correct an illegal sentence. Specifically, he claims that he
was denied his inherent due process right to withdraw his guilty plea, rendering his sentence
illegal.
           In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to re-examine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence was excessive. Clements, 148 Idaho at 87, 218 P.3d at 1148.
           The record supports the district court’s finding that Crawford’s sentence was not illegal
and the district court properly denied Crawford’s motion. Accordingly, the district court’s order
denying Crawford’s Rule 35 motions is affirmed.




1
        In 2008, Crawford filed a pro se Rule 35 motion for correction of an illegal sentence,
asserting that he was coerced into pleading guilty and the district court later refused to allow him
to withdraw that plea. The district court did not act on the motion. Following the filing in 2015
of the Rule 35 motion for correction of an illegal sentence, the district court noted that the
motion “echoes the claims of the June 2008 motion and, therefore, the court’s denial of the
instant motion will act as a denial of that motion as well.”


                                                      2